Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021, has been entered.
 
Status of Claims
Claims 1-16 were previously pending and subject to a Final Office Action having a notification date of November 19, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment and the RCE on January 19, 2021 (collectively, the “Amendment”) in which claims 1 and 9 were amended.  The present non-final Office Action addresses the Amendment including pending claims 1-16.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the new grounds of rejection set forth herein.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of independent claims 1 and 9 has been amended to recite, inter alia, that the digital image includes a plurality of digital pixels “that uniquely define the digital image,” determining certain ones of such pixels as outliers “compared to other digital pixels in the one or more portions of the digital image that uniquely define the digital image,” and discarding the certain ones “such that the remaining digital pixels number less than the digital pixels that uniquely define the digital image.”  For reference, [0089] of the present specification discloses “Outliers may be left out so that the average is not heavily skewed, especially when there are few outliers present.”  However, neither this portion nor any other portion of the original application appears to support such amendments, particularly in relation to the digital pixels “uniquely defining” the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0187263 to Brown (“Brown”) in view of U.S. Patent App. Pub. No. 2016/0080548 to Erickson et al. (“Erickson”), U.S. Patent App. Pub. No. 2019/0122404 to Freeman et al. (“Freeman”), U.S. Patent No. 5,627,908 to Lee et al. (“Lee”), U.S. Patent App. Pub. No. 2017/0061074 to Singh et al. (“Singh”), and U.S. Patent App. Pub. No. 2014/0279754 to Barsoum et al. (“Barsoum”):
Regarding claim 1, Brown discloses a method (Figures 3-4) for diagnostic image processing and handing off diagnostic test results to a … provider, comprising: 
receiving a diagnostic test identifier from a mobile device, wherein the diagnostic test identifier is particular to a medical diagnostic testing device ([0030], [0036], and [0039] discuss how apparatus/test medium 116 includes a code/pattern/media (“diagnostic test identifier”) that identifies the apparatus 116 and the test(s) for which the device is designed, how smartphone 114 obtains an image of the apparatus 116 including the code/pattern/media, and how the image is uploaded to server 105; thus, “a diagnostic test identifier [is received] from a mobile device”); 
determining, by a server disposed on a network, diagnostic test results of a diagnostic test ([0028] discusses how server 105 analyzes remote data from smartphone 114 and [0060], [0066] and reference numerals 401, 404 discuss/illustrate how the server receives images and processes test results; also, [0010], [0029], and [0066] discuss how the image of the apparatus/test medium is processed to determine test results which are “diagnostic” test results (see various types of possible diagnoses in [0043] and [0087])), including:
performing image processing on a digital image of the medical diagnostic testing device captured by the mobile device, wherein the digital image includes a plurality of digital pixels that uniquely define the digital image ([0028] discusses how server 105 analyzes remote data from smartphone 114 and [0060], [0066] and reference numerals 401, 404 discuss/illustrate how the server receives images and processes test results, also, [0010], [0029], and [0066] discuss how the image of the apparatus/test medium is processed to determine test results which are “diagnostic” test results (see various types of possible diagnoses in [0043] and [0087], furthermore, the image is a “digital image” as it is obtained by a smartphone and it would necessarily include a plurality of pixels; still further, such pixels would “uniquely” define the digital image, such as relative to other images received from the smartphone); 
...
...

determining, by the server, if the diagnostic test results include a positive result ([0044] and [0048] discuss how the user is determined to have high blood sugar and thus a “positive result”); 
correlating, by the server, within a database associated with the server, based on the determination of the diagnostic test results, a plurality of [symbols] with... the diagnostic test results ([0048]-[0049] discuss how server has access to a repository/database storing rules to facilitate generation of different response recommendations based on particular tests and particular results; for instance, it is discussed how in response to a determination of high blood pressure (“positive result”), a system response such as a recommendation to avoid sweets for the next 24 hours may be generated; in response to the positive determination, the server would “correlate” (associate) one of the rules with the test results to generate the recommendation; wherein ... at least one of the plurality of [symbols] identifies a diagnosis result of the diagnostic test results (again, one of the symbols/rules identifies a diagnosis result of the test), wherein the plurality of [symbols] are diagnostic [symbols] used by the ... provider to determine a current state of a user ... ([0049] and [0075] discuss how the response recommendations and test results are sent to “user advocates” where [0032] notes that an advocate can be a doctor or health worker; accordingly, the “diagnostic [symbols]” are used by the provider to determine their “current state”); 
storing the diagnostic test results on the server ([0029] notes how the test results are stored on the server); 
sending, by the server, the diagnostic test results to the … provider if the diagnostic test results are determined to include a positive result ([0068] notes how the system determines whether a third party needs to be updated with the test results and action plan for the user (where the “action plan” necessarily implies a “positive result”) and [0010] and [0070] note how a third party is then updated, where the third party can be an “advocate”, and where [0032] notes that an advocate can be a doctor or health worker; accordingly, the results are sent to a [healthcare] provider when the results are positive)…
However, Brown appears to be silent regarding:
determining digital color values of digital pixels in one or more portions of the image,
...
creating a normalized value from the digital color values of the ... digital pixels, the normalized value representing an average of the digital color values of the ... pixels,
Nevertheless, Erickson teaches ([0028]) that it was known in the healthcare informatics art to determine a median RGBA color value for an array of pixels in an image of a testing strip, convert the RGBA color into an HSL color space value, and determine quantitative indicia of an analyte (i.e., determine test results such as PH as in [0135], where such median color value is a normalized/average color value as a median is a type of average, and where determining such median value would necessarily first include determining digital color values of the pixels).  The purpose is to allow for accurate readings and analyses of lateral flow assays using smartphone platforms in a manner that is consistent and reliable independent of the smartphone platform being used ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined digital color values of the pixels, created a normalized value from the digital color values of the digital pixels, the normalized value representing an average of the digital color values, and outputted a corresponding quantitative indicia indicative of test results in the system of Brown as taught by Erickson to allow for accurate readings and analyses of lateral flow assays using smartphone platforms in a manner that is consistent and reliable independent of the smartphone platform being used.
Moreover, the Brown/Erickson combination appears to be silent regarding first 
determining certain ones of the digital pixels that uniquely define the digital image in the one or more portions of the image to have a digital color value that defines the certain ones of the digital pixels that uniquely define the digital image as outliers as compared to other digital pixels in the one or more portions of the digital image that uniquely define the digital image, and
discarding the certain ones of the digital pixels determined to be outliers from remaining digital pixels of the one or more portions of the image, such that the remaining digital pixels number less than the digital pixels that uniquely define the digital image,
where the created the normalized value is done from the remaining digital pixels such that the normalized value represent an average of the digital color values of the remaining pixels.
Nevertheless, Freeman teaches ([0156]-[0157]) that it was known in the medical image processing art ([0211]) to identify and discard pixels (“outliers”) from an image when such pixels are determined to be for instance, too dark or too bright, relative to one or more thresholds, where some color value of such pixels would be compared to the thresholds to make the determination, and where a color calculation of the image is performed after the such pixels have been discarded.  After the identified pixels are discarded, the remaining pixels would be less than the original number of pixels, where the original number of pixels would “uniquely” define the image, such as in relation to other images.  Identifying and discarding pixels in this manner advantageously removes “noise” from the image ([0156]) thereby leading to more accurate color calculations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first determined and eliminated “outlier” ones of the unique pixels defining the image in the Brown/Erickson combination as compared to other ones of the unique pixels, discarded such outliers (such that the remaining pixels number 
The Brown/Erickson/Freeman combination appears to be silent regarding 
storing clinical test data associated with other normalized test values of a plurality of users,
adjusting threshold risk levels based on the clinical test data and the other normalized test values,
determining a risk level of the normalized value based on the threshold risk levels, and
outputting the determined risk level as at least a portion of the diagnostic test results.
Nevertheless, Lee teaches (column 7, lines 35-48) that it was known in the healthcare informatics art to:
obtain a batch of calibration slides (clinical test data) having scores that are suitable for analysis (where such scores are “normalized” as they gave internal scores less than “Q” (as opposed to being “non-suitable”), where such clinical test data is necessarily “stored” as the system is implemented with a central processing system 540 and a workstation 542; see column 4, lines 49-53, and where the clinical test data is from a “plurality of users” as it is from a “population” per column 6, line 1 and column 1, line 15), 

determine a risk level of a particular slide based on the threshold risk levels (column 5, lines 46-56 discusses comparing the analysis score of a slide to the threshold, where scores below the threshold are normal (one risk level) and scores above the threshold are potentially abnormal (another risk level); furthermore, as column 7, lines 8-35 discuss how the threshold can be dynamically adjusted, then there are multiple threshold risk levels), and
outputting the determined risk level as diagnostic test results (steps 16 and 18 in Figure 1D illustrate outputting the “normal” risk level or the “potentially abnormal” risk level (necessitating further review)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored clinical test data associated with other normalized test values of a plurality of users, adjusted threshold risk levels based on the clinical test data and the other normalized test values, determined a risk level of the normalized value based on the threshold risk levels, and outputted the determined risk level as at least a portion of the diagnostic test results in the system of the Brown/Erickson/Freeman combination as taught by Lee to determine and output a risk level for the digital image in a manner that automatically accounts for variations in a patient population.  Furthermore, it would be the 
Furthermore, while Brown discloses ([0070] and [0076]) that the system can suggest to the user to schedule an appointment with a doctor, the Brown/Erickson/Freeman/Lee combination appears to be silent regarding the provider being a telemedicine provider, where the method further includes sending, by the server, additional medical history information to the telemedicine provider; and initiating, by the server, a telemedicine conference with the telemedicine provider.
Nevertheless, Singh teaches that it was known in the healthcare informatics art to send a user's health-related information to a telemedicine provider ([0109]), where the health-related information includes medical measurements (diagnostic test results) and symptoms (additional medical history information)([0103], where such symptoms would necessarily be “history” as they have at least partially already occurred (i.e., the symptoms must have already occurred when they are reported or else they would not be reported)), and to initiate a telemedicine session with a matched telemedicine provider 320 ([0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sent the results and additional medical information to a telemedicine provider and initiated a telemedicine conference with the telemedicine provider in the system of the Brown/Erickson/Freeman/Lee combination as taught by Singh in order to expedite review by and consultation with a medical professional regarding the test results thereby leading to improved patient care.  Furthermore, as Brown already discloses how the system/server suggests scheduling an appointment with the doctor and sending results to the doctor, then the system/server of Brown would send the additional medical history medical [symbols] to have been used by the telemedicine provider to determine a current state of a user prior to a telemedicine session to allow the provider to better prepare for the telemedicine session with the user.
Still further, while the Brown/Erickson/Freeman/Lee/Singh combination already discloses correlating, by the server, based on the determination of the diagnostic test results, a plurality of [symbols] with ... the diagnostic test results, wherein the plurality of [symbols] are diagnostic [symbols] used by the telemedicine provider to determine a current state of a user prior to a telemedicine session as discussed previously, the Brown/Erickson/Freeman/Lee/Singh combination appears to be silent regarding at least one of the plurality of medical codes identifying the medical diagnostic testing device and such symbols specifically being diagnostic codes.
Nevertheless, Barsoum teaches ([0023]) that it was known in the healthcare informatics art to correlate medical results and equipment with corresponding diagnostic/ICD/HCPCS codes to represent data elements in an active problem list for a given patient encounter which would necessarily facilitate interpretation of the data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically correlated diagnostic codes (e.g., ICD, CPT, HCPCS, etc.) with the test results and testing device/equipment to facilitate rapid interpretation of the results by a provider and thereby expedite improved patient care.
wherein the step of initiating further comprises: receiving an indication that a user wishes to initiate the telemedicine conference with the telemedicine provider; and initiating the telemedicine conference with the telemedicine provider responsive to the indication ([0119] of Singh discusses how a user can initiate a telemedicine feature and then [0121] discusses initiating the telemedicine session a telemedicine provider; as noted previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have initiated a telemedicine conference with the telemedicine provider as taught by Singh in order to expedite review by and consultation with a medical professional regarding the test results thereby leading to improved patient care).

Regarding claim 4, the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination discloses the method of Claim 1, and further including wherein the step of sending the additional medical history information further comprises sending at least one of past medical records, history of a user, past test results, and insurance information (the additional medical history in the form of symptoms as previously discussed in relation to [0103] of Singh is “history of a user” as such symptoms would necessarily be “history” as they have at least partially already occurred (i.e., the symptoms must have already occurred when they are reported or else they would not be reported)).  

Regarding claim 5, the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination discloses the method of Claim 4, and further including wherein the step of sending the diagnostic test results further comprises sending the diagnostic test results from the server to the telemedicine provider if the test results are determined to include a positive result (Brown - Figure 5 and [0071] illustrate/discuss how test server sends results to device 502 of advocate, where the advocate is a telemedicine provider and the results are sent in response to the results being positive as discussed previously in relation to claim 1).

Regarding claim 8, the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination discloses the method of Claim 1, and further including wherein the step of sending the diagnostic test results further comprises sending the diagnostic test results from the server to the telemedicine provider if the test results are determined to include a positive result (Brown - Figure 5 and [0071] illustrate/discuss how test server sends results to device 502 of advocate, where the advocate is a telemedicine provider and the results are sent in response to the results being positive as discussed previously in relation to claim 1).

Regarding claim 9, Brown discloses a system (Figure 1) for diagnostic image processing and handing off diagnostic test results to a … provider, comprising: 
a server (server 105 in Figure 1) coupled to a network (internet backbone 101); 
a memory coupled to the server, the memory storing a plurality of instructions for execution by the server ([0012] notes how the server executes coded instructions which are necessarily stored in a memory) to configure the server to [perform steps].
The remaining limitations of claim 9 are disclosed by the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination as discussed in relation to claim 1.

.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0187263 to Brown (“Brown”) in view of U.S. Patent App. Pub. No. 2016/0080548 to Erickson et al. (“Erickson”), U.S. Patent App. Pub. No. 2019/0122404 to Freeman et al. (“Freeman”), U.S. Patent No. 5,627,908 to Lee et al. (“Lee”), U.S. Patent App. Pub. No. 2017/0061074 to Singh et al. (“Singh”), and U.S. Patent App. Pub. No. 2014/0279754 to Barsoum et al. (“Barsoum”) as respectively applied to claims 1 and 9 above, and further in view of U.S. Patent App. Pub. No. 2017/0002432 to Apte et al. (“Apte”):
Regarding claim 2, the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination discloses the method of Claim 1, but appears to be silent regarding wherein the step of initiating occurs automatically responsive to the determination that the diagnostic test includes the positive result.
Nevertheless, Apte teaches that it was known in the healthcare informatics art to implement therapy recommendations responsive to positive results ([0076]) and automatically implement talking to health professionals including automatically facilitating telemedicine communication ([0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have automatically initiated the telemedicine conference in the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination responsive to the 

Claim 10 is rejected in view of the Brown/Erickson/Freeman/Lee/Singh/Barsoum/Apte combination as discussed above in relation to claim 2.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0187263 to Brown (“Brown”) in view of U.S. Patent App. Pub. No. 2016/0080548 to Erickson et al. (“Erickson”), U.S. Patent App. Pub. No. 2019/0122404 to Freeman et al. (“Freeman”), U.S. Patent No. 5,627,908 to Lee et al. (“Lee”), U.S. Patent App. Pub. No. 2017/0061074 to Singh et al. (“Singh”), and U.S. Patent App. Pub. No. 2014/0279754 to Barsoum et al. (“Barsoum”) as respectively applied to claims 1 and 9 above, and further in view of U.S. Patent App. Pub. No. 2010/0125186 to Abuachi et al. (“Abuachi”):
Regarding claim 6, the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination discloses the method of Claim 1, and further including wherein the step of sending the additional medical history information further comprises sending the additional medical history information ... to the telemedicine provider... as noted previously.
However, the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination appears to be silent regarding sending such information from a previously stored location in the server and if the diagnostic test results are determined to include a positive result.
Nevertheless, Abuachi teaches that it was known in the healthcare informatics art to receive a diagnosis from a computing system and then sending the diagnosis and patient 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sent additional medical history information from a previously stored location on the server to the provider in response to positive test results in the system of the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination as taught by Abuachi in order to give the professional a more complete picture of the patient’s presentation before meeting with the patient.

Claim 14 is rejected in view of the Brown/Erickson/Freeman/Lee/Singh/Barsoum/Abuachi combination as discussed above in relation to claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0187263 to Brown (“Brown”) in view of U.S. Patent App. Pub. No. 2016/0080548 to Erickson et al. (“Erickson”), U.S. Patent App. Pub. No. 2019/0122404 to Freeman et al. (“Freeman”), U.S. Patent No. 5,627,908 to Lee et al. (“Lee”), U.S. Patent App. Pub. No. 2017/0061074 to Singh et al. (“Singh”), and U.S. Patent App. Pub. No. 2014/0279754 to Barsoum et al. (“Barsoum”) as respectively applied to claims 1 and 9 above, and further in view of U.S. Patent App. Pub. No. 2010/0125186 to Abuachi et al. (“Abuachi”) and U.S. Patent App. Pub. No. 2017/0002432 to Apte et al. (“Apte”):

However, the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination appears to be silent regarding sending the additional medical history from a mobile device performing the diagnostic test to the telemedicine provider if the diagnostic test results are determined to include a positive result.
Nevertheless, Abuachi discloses that it was known in the healthcare informatics art for a system that performs diagnostic tests and sends additional history to a doctor’s office ([0027]) to be housed on each patient’s own device ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sent the additional medical history from a device performing the diagnostic test to the telemedicine provider in the system of the Brown/Erickson/Freeman/Lee/Singh/Barsoum combination as taught by Abuachi to expedite transfer of the additional information to the telemedicine provider by eliminating the additional information having to first go through the server. 
Furthermore, the Brown/Erickson/Freeman/Lee/Singh/Barsoum/Abuachi combination does not appear to disclose the device to be a mobile device.
Nevertheless, Apte discloses that the method 100/system 200 can be executed by a mobile device ([0103]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device performing the diagnostic test and sending the additional history information to the provider in the KSR International Co. v. Teleflex Inc., (KSR), 550 U.S. 398, 418 (2007).

Claim 15 is rejected in view of the Brown/Erickson/Freeman/Lee/Singh/Barsoum/Abuachi/Apte combination as discussed above in relation to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686   

/Elaine Gort/            Supervisory Patent Examiner, Art Unit 3686